Title: From John Adams to John Hurd, 5 April 1790
From: Adams, John
To: Hurd, John



Sir
New York April 5. 1790

I have received with pleasure your kind letter of the 17th of March, and should be happy to have an opportunity of serving you both with regard to your services and early attachment to the cause of your country, and from an agreable recollection of your private character and my former person acquaintance with you. But the office I hold is totally detached from the executive authority, and confined to the legislative; which renders it very improper for me to intermeddle in appointments to offices; except in cases where the President or some of his ministers of State in their several departments, have occasion to ask my opinion of matters of fact. If this should ever happen in your case Sir, my report will certainly be much in your favor.—The number of candidates for offices is very great, and many of them have much merit. Your old friend Putnam and his lady I am told are no more: his bargain in politicks was a very foolish one—
J. Adams